Citation Nr: 0503493	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include major depression, psychosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had verified active service from November 1976 to 
November 1979, from October 1986 to October 1989, and from 
January 1991 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the RO whereby 
service connection for an acquired psychiatric disorder, to 
include major depression and psychosis was denied.  In July 
2002, the RO issued another rating decision which confirmed 
and continued the denial of service connection for an 
acquired psychiatric disorder to include major depression and 
psychosis.  The veteran submitted a timely Notice of 
Disagreement in August 2002.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has a current acquired 
psychiatric disorder manifested by psychosis, that was 
incurred during active service, or at the very least, was 
incurred within the first year after discharge from service.  

A review of the veteran's service medical records indicates 
that the veteran was admitted to a hospital in August 1988 
for three days with a diagnosis of adjustment disorder with 
depressive mood.  

Post-service VA and private medical records indicate that the 
veteran currently suffers from a paranoid-type delusional 
disorder.  He has also been diagnosed with severe major 
depression with psychotic features.  The veteran asserts that 
his psychosis began during service.  In support of his claim, 
the veteran submitted various letters, memoranda and 
examination reports from private physicians and past 
employers.  Some of the documentation tends to show that the 
veteran began having behavior problems at his job at a state 
correctional facility in the early 1990's, and it is unclear 
whether the behavioral problems were related to his present 
psychosis, and if so, whether they were first manifest within 
a year following his discharge from service in May 1991.  

Furthermore, the veteran was afforded a VA psychosocial 
evaluation in March 2002 by a VA social worker.  The examiner 
opined that the veteran was psychotic and that it was more 
likely than not that the condition presented while he served 
overseas from January 1991 to May 1991.  

In light of the foregoing, the veteran should be afforded a 
VA examination to determine the current nature and likely 
etiology of his psychiatric disorder.  All pertinent VA and 
private medical records should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
psychiatric disorder.  After obtaining 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The AMC should then schedule the 
veteran for a VA psychiatric examination 
to determine the current nature and the 
likely etiology of the acquired 
psychiatric disorder, variously diagnosed 
as paranoid delusional disorder and major 
depression with psychosis.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
pertinent documents therein reviewed by 
the examiner in connection with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed psychiatric disability.  
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (50% or greater 
likelihood) that the veteran has current 
disability manifested by major 
depression, paranoid delusions and 
psychosis due to disease or injury which 
was incurred in or aggravated by service, 
or which was first manifest during the 
first year after discharge from service.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


